Xiu Jian Sun v Lam (2016 NY Slip Op 06823)





Xiu Jian Sun v Lam


2016 NY Slip Op 06823


Decided on October 19, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-06399
 (Index No. 13994/14)

[*1]Xiu Jian Sun, etc., appellant, 
vBetty Lam, et al., respondents.


Xiu Jian Sun, Flushing, NY, appellant pro se.

DECISION & ORDER
Appeal by the plaintiff from an order of the Supreme Court, Queens County (Livote, J.), entered April 3, 2015, which granted the defendants' motion to dismiss the complaint pursuant to CPLR 3211(a)(7) for failure to state a cause of action.
ORDERED that the order is affirmed, without costs or disbursements.
"In deciding a motion to dismiss a complaint pursuant to CPLR 3211(a)(7) for failure to state a cause of action, the court must accept the facts alleged in the complaint as true, accord the plaintiff the benefit of every possible favorable inference, and determine only whether the facts as alleged fit within any cognizable legal theory" (Fough v August Aichhorn Ctr. for Adolescent Residential Care, Inc., 139 AD3d 665, 666; see Leon v Martinez, 84 NY2d 83, 87-88).
In this case, the complaint does not set forth any legal theory, nor does it allege any fact in support of a legal theory. Accordingly, the Supreme Court properly granted the defendants' motion pursuant to CPLR 3211(a)(7) to dismiss the complaint for failure to state a cause of action.
DILLON, J.P., ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court